Citation Nr: 1800004	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  13-27 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine.

2. Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity, as secondary to service-connected DDD of the lumbar spine.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity, as secondary to service-connected DDD of the lumbar spine.

4. Entitlement to a compensable rating for sinusitis. 

5. Entitlement to service connection for osteoarthritis of the right knee. 

6. Entitlement to service connection for residuals of a total left knee replacement, claimed as a left knee condition and arthritis. 

7. Entitlement to a temporary total evaluation based on convalescence.  

REPRESENTATION

Veteran represented by:	Charles Romo, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. A Notice of Disagreement (NOD) was filed in November 2010. A Statement of the Case (SOC) was issued in July 2013. A substantive appeal (VA Form-9) was filed in August 2013. 

In February 2017, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a temporary total evaluation based on convalescence is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the February 2017 travel board hearing, prior to promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw the issues of entitlement to increased ratings for DDD of the lumbar spine; radiculopathy of the right and left lower extremities; and sinusitis. 

2. The evidence is in relative equipoise as to whether the Veteran's bilateral knee condition is attributable to his military service. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issues of entitlement to increased ratings for DDD of the lumbar spine; radiculopathy of the right and left lower extremities; and sinusitis have been met. 38 U.S.C. §§ 7105 (d)(5), 7107 (2012); 38 C.F.R. § 20.204 (2017).

2. Resolving reasonable doubt in the Veteran's favor, his bilateral knee condition was incurred in active duty service.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined. The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. Given the favorable disposition of the action here with respect to the Veteran's claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to the claim. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VA Gen. Coun. Prec. 57 Fed. Reg.         49, 747, #16-92 (1992).

I. Dismissal 

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by an appellant or by his or her authorized representative. Id.  

In the present case, during the February 2017 travel board hearing, the Veteran indicated that he wished to withdraw his appeal of the issues of entitlement to increased ratings for DDD of the lumbar spine; radiculopathy of the right and left lower extremities; and sinusitis.  

Hence, there remains no allegation of error of fact or law for appellate consideration with respect to the withdrawn issues. Under the circumstances, the issues are no longer within the Board's jurisdiction. See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease). Accordingly, the Board does not have jurisdiction to review the appeal of the issues, and they are dismissed.
II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.§ 5107 (b); 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Factual Background and Analysis

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of bilateral knee osteoarthritis, variously diagnosed as bilateral knee arthralgia; total left knee replacement with residuals; left knee pain and swelling, effusion, and status post (s/p) surgery; total left knee replacement revision; and total right knee replacement. Service treatment records (STRs) indicate an August 1968 diagnosis of bilateral knee arthralgia. However, the remaining inquiry is whether the evidence demonstrates the incurrence of bilateral knee osteoarthritis in service or as a result of service. Upon review of the evidence, the Board concludes that the evidence of record is in relative equipoise as to whether the Veteran's bilateral knee condition is related to his active duty service. 

A September 2009 private medical opinion indicated that the Veteran has had knee problems since 1968. The physician rendered the clinical assessment that the Veteran exhibited early sings of arthritis that has continued on to the present day and may worsen as times goes on.

In a September 2009 Statement in Support of Claim, the Veteran asserted that his bilateral knee condition is attributable to his military occupational specialty (MOS) of aircraft handler ("plane pusher"). The Veteran reported that he injured his knees due to "constant stress" from "pushing airplanes that were fully loaded with fuel and ordinances weighing in excess of 50,000 pounds" to designated spots for launch from aircraft carriers. The Veteran reported working from 4:40 am to 11pm-12:00 am up to 10-21 days at a time. The Veteran reported that he visited sick call on several occasions for knee pain and that his knee pain has continued to worsen since separation.  The Veteran reported that a VA doctor recommended that he take aspirin with milk, to avoid gastrointestinal irritation, for his knee pain. The Veteran reported that he has treated his bilateral knee pain with aspirin up until 2004 when the medication no longer alleviated the pain. The Veteran's wife and relatives submitted statements, which reiterated the Veteran's reporting of chronic knee pain due to arthritis. 

In June 2010, the Veteran was afforded a VA joints examination. The Veteran was diagnosed with total left knee replacement with residuals and osteoarthritis of the right knee. The VA examiner rendered the clinical assessment that it is less likely as not that the Veteran's bilateral knee condition was caused by or related to his in-service injury. The rationale was that degenerative diseases such as osteoarthritis develop over time and typically manifest in later years of life. The examiner noted that STRs documented the Veteran's knee pain in 1968 when the Veteran was in his mid-twenties. According to the examiner, knee osteoarthritis during that stage of life is less likely as not related to osteoarthritic degenerative diseases.

In September 2010, Dr. R.P., the Veteran's private orthopedic specialist, rendered the clinical assessment that the Veteran's knee disability is as likely as not connected to his service related August 1968 knee condition.

In an October 2013 medical opinion, Dr. D.H., the Veteran's private orthopedic specialist, explained that he has treated the Veteran since June 2012 for bilateral knee pain. Dr. D. H. stated that the Veteran reported experiencing left knee pain since 1963, which worsened in 2003, and that the knee pain began while the Veteran served as a "plane pusher" aboard the USS Saratoga. Dr. D. H. opined that the Veteran's bilateral knee condition is as likely as not connected to his August 1968 service related knee condition. 

During the February 2017 hearing, the Veteran's wife testified that the Veteran reported knee pain in the 1960s. The wife reported rubbing the Veteran's knees daily, since separation, and helping him with activities of daily living due to his chronic knee pain. 

In August 2017, the Veteran submitted medical treatise evidence in support of his service connection claim. The article entitled, "The Basics of Osteoarthritis," www.webmd.com/osteoarthritis/guide/ostoearthritis-basics, discussed the increased chance of developing osteoarthritis with age, noting that most people over age 60 have some degree of osteoarthritis. The article discussed the incurrence of osteoarthritis in people in their 20s and 30s, noting that there is often an underlying reason such as joint injury or repetitive joint stress from overuse that causes the osteoarthritis. According to the webMD article, osteoarthritis is commonly known as wear and tear arthritis and is associated with a breakdown of cartilage in the joints and commonly occurs in the weight-bearing joints of the hips, knees, and spine. Repetitive stress injuries were reported to occur in people with occupations that include a lot of activity that can stress the joints, such as kneeling, squatting, or lifting heavy weights (55 pounds or more). The premise of the article was that people are more likely to develop osteoarthritis of the knee because of the constant pressure on the knee joint.

Upon review of the record evidence, the Board finds that there is an approximate balance of positive and negative medical opinion evidence regarding the Veteran's service connection claim.  In instances where reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  38 U.S.C.        § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits." Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)). The Board considers the Veteran's in-service injury, MOS, lay assertions, and medical treatise evidence persuasive to the issue at hand and finds that reasonable doubt should be resolved in favor of the Veteran.  Accordingly, the Board finds that service connection for bilateral knee disabilities is warranted.


ORDER

The appeal of entitlement to a rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine is dismissed. 

The appeal of entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity, as secondary to service-connected DDD of the lumbar spine is dismissed.

The appeal of entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity, as secondary to service-connected DDD of the lumbar spine is dismissed.

The appeal of entitlement to a compensable rating for sinusitis is dismissed.  

Entitlement to service connection for osteoarthritis of the right knee and total right knee replacement is granted. 

Entitlement to service connection for residuals of a total left knee replacement, claimed as a left knee condition and arthritis is granted. 


REMAND

In light of the Board's award of service connection for a bilateral knee disability, the RO should reconsider the issue of entitlement to a temporary total evaluation based on convalescence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please reconsider the issue of entitlement to a temporary total evaluation based on convalescence in light of the Board's award of service connection for bilateral knee disabilities. 

2.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


